DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections and rejections under 35 USC § 112(b) previously stated for the original specification, drawings, and claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant's arguments filed on 04/13/2021 with respect to the rejections for claims 1-11 under 35 USC § 101 have been fully considered but they are not persuasive. 
The applicant(s) present a first argument regarding the rejections for claims 1-11 under 35 USC § 101 in the Remarks of 4/13/2021, pages 8-9.  The applicant’s amendment includes using at least one additional element such as a camera, radar, or finder. The examiner states that these additional elements as presented in the claim could be analyzed the same as the training examples for generically mentioned sensors.  Elements, such as these, when mentioned at a high level of generality would be considered as a general means of gathering data for use in the recognizing and predicting steps. The examiner further states that the amendment to the limitations wherein the road structure is determined… and predict the running locus… do not add complexity to where this cannot be performed by the human mind.    

Therefore, the examiner maintains the 101 rejection for the reasons above.
Applicant’s arguments with respect to the rejections under 35 USC § 103 for claim(s) 1-2 and 10-11 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.
	Claims 1-9 are directed to a prediction device (i.e., a machine). Therefore claims 1-9 are within at least one of the four statuary categories. 
Claim 10 is directed to a prediction method (i.e., a process). Therefore claim 10 is within at least one of the four statuary categories.
Claim 11 is directed to a computer-readable non-transitory storage medium (i.e., an article of manufacture). Therefore claim 11 is within at least one of the four statuary categories.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A prediction device comprising:
a processor that executes instructions to:
recognize a road structure and another vehicle in the vicinity of a subject vehicle
using at least one of a camera, a radar device, and a finder, wherein the road structure is determined by identifying a road partition line, a curbstone, a median strip, and a guardrail; and
	predict a running locus of the another vehicle  in the future based on a point of start turning recognized based on the road structure, at least one point of finish turning predicted based on the road structure and a position of another vehicle in a predetermined situation,
	wherein, in the predetermined situation, in a case in which at least a part of the road structure used for predicting the running locus of the another vehicle in the future is not recognized, the processor further executes instructions to predict the running locus of the another vehicle in the future based on a running locus of the another vehicle in a past acquired based on a result of recognition in the past. 
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the abstract idea into a practical application.
In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A prediction device comprising:
a processor that executes instructions to:
recognize a road structure and another vehicle in the vicinity of a subject vehicle
using at least one of a camera, a radar device, and a finder, wherein the road structure is determined by identifying a road partition line, a curbstone, a median strip, and a guardrail; and
predict a running locus of the another vehicle  in the future based on a point of start turning recognized based on the road structure, at least one point of finish turning predicted based on the road structure and a position of another vehicle in a predetermined situation,
	wherein, in the predetermined situation, in a case in which at least a part of the road structure used for predicting the running locus of the another vehicle in the future is not recognized, the processor further executes instructions to predict the running locus of the another vehicle in the future based on a running locus of the another vehicle in a past acquired based on a result of recognition in the past. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above noted abstract idea into a practical application. Regarding the additional limitations of using a processor and at least one of a camera, a radar device, and a finder, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, the processor and at least one of a camera, a radar device, and a finder in all steps are recited at a high-level of generality (i.e., as a generic computer function processing data detected by sensors) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a recognizer and predictor to perform the recognize… predict…, etc. steps amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 2:
claim 2 specify limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 3:
Dependent claim 3 includes limitations that recite an abstract idea (emphasized below). Claim 3 recites:
The prediction device according to claim 2, 
wherein the processor further executes instructions to:
predict the running locus of the another vehicle in the future based on a position of an entrance of the intersection and at least one exit of the intersection through which the another vehicle passes, which are acquired from the road structure, and
predict the running locus of the another vehicle in the future based on the running locus of the another vehicle in the past in a case in which one or both of the position of the entrance and the at least one exit are blocked,
wherein, the point of start turning includes the entrance of the intersection and the at least one point of finish turning includes the at least one exit of the intersection.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “predict the running locus…” etc. steps in the context of this claim encompasses the user recognizing a road structure by seeing it and mentally predicting where the other vehicle will go in the future based on past situations where similar events occurred. Accordingly, the claim recites at least one abstract idea. 

In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The prediction device according to claim 2, 
wherein the processor further executes instructions to:
predict the running locus of the another vehicle in the future based on a position of an entrance of the intersection and at least one exit of the intersection through which the another vehicle passes, which are acquired from the road structure, and
predict the running locus of the another vehicle in the future based on the running locus of the another vehicle in the past in a case in which one or both of the position of the entrance and the at least one exit are blocked,
wherein, the point of start turning includes the entrance of the intersection and the at least one point of finish turning includes the at least one exit of the intersection
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above noted abstract idea into a practical application. Regarding 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that 

Regarding claim 4:
Dependent claim 4 includes limitations that recite an abstract idea (emphasized below). Claim 4 recites:
The prediction device according to claim 3, 
wherein the processor further executes instructions to: 
predict the running locus of the another vehicle in the future by correcting a provisional running locus predicted from the running locus of the another vehicle in the past based on the position of the at least one exit in a case in which the position of the at least one exit is recognized, and the position of the entrance is not recognized.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “predict the running locus…” in the context of this claim encompasses the user recognizing a road structure by seeing it and mentally predicting 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the abstract idea into a practical application.
In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The prediction device according to claim 3, 
wherein the processor further executes instructions to: 
predict the running locus of the another vehicle in the future by correcting a provisional running locus predicted from the running locus of the another vehicle in the past based on the position of the at least one exit in a case in which the position of the at least one exit is recognized, and the position of the entrance is not recognized.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above noted abstract idea into a practical application. Regarding the additional limitations of using a processor to perform the steps, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative dependent claim 4 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract 

Regarding claim 5:
Dependent claim 5 includes limitations that recite an abstract idea (emphasized below). Claim 4 recites:
The prediction device according to claim 3, 
wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to:
estimate the position of the at least one exit based on a running locus of a preceding vehicle in the past running in front of the another vehicle that is a target for predicting the running locus in the future and predict the running locus of the another vehicle in the future.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “wherein… estimate the position…” in the context of this claim encompasses the user not recognizing a road exit but instead recognizing a preceding vehicle by seeing it and mentally predicting where the other vehicle will go in the 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the abstract idea into a practical application.
In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The prediction device according to claim 3, 
wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to:
estimate the position of the at least one exit based on a running locus of a preceding vehicle in the past running in front of the another vehicle that is a target for predicting the running locus in the future and predict the running locus of the another vehicle in the future.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above noted abstract idea into a practical application. Regarding the additional limitations of using a predictor and recognizer to perform the steps, the examiner 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to 

Regarding claim 6:
Dependent claim 6 includes limitations that recite an abstract idea (emphasized below). Claim 6 recites:
The prediction device according to claim 3, 
 wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to:
estimate the position of the at least one exit based on the road structure on a side facing the at least one exit at the intersection and  predict the running locus of the another vehicle in the future based on the estimated position of the at least one exit.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “wherein… estimate the position…” in the context of this claim encompasses the user not recognizing a road exit but instead recognizing a preceding vehicle by seeing it and mentally predicting where the other vehicle will go in the future based on past situations where similar events occurred and then predicting where the exit 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the abstract idea into a practical application.
In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The prediction device according to claim 3, 
wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to:
estimate the position of the at least one exit based on the road structure on a side facing the at least one exit at the intersection and  predict the running locus of the another vehicle in the future based on the estimated position of the at least one exit.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above noted abstract idea into a practical application. Regarding the additional limitations of using a predictor and recognizer to perform the steps, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract 

Regarding claim 7:
Dependent claim 7 includes limitations that recite an abstract idea (emphasized below). Claim 7 recites:
The prediction device according to claim 3, 
wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to:
estimate the position of the at least one exit based on a road width on a side facing the at least one exit at the intersection and predict the running locus of the another vehicle in the future based on the estimated position of the at least one exit.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “wherein… estimate the position…” in the context of this claim encompasses the user not recognizing a road exit but instead recognizing a preceding vehicle by seeing it and mentally predicting where the other vehicle will go in the future based on past situations where similar events occurred and then predicting where the exit 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the abstract idea into a practical application.
In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The prediction device according to claim 3, 
wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to:
estimate the position of the at least one exit based on a road width on a side facing the at least one exit at the intersection and predict the running locus of the another vehicle in the future based on the estimated position of the at least one exit.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above noted abstract idea into a practical application. Regarding the additional limitations of using a processor to perform the steps, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative dependent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract 

Regarding claim 8:
Dependent claim 8 includes limitations that recite an abstract idea (emphasized below). Claim 8 recites:
The prediction device according to claim 3, 
wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to:
estimate the position of the at least one exit based on a position of a structure part disposed near the at least one exit and predict the running locus of the another vehicle in the future based on the estimated position of the at least one exit.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “wherein… estimate the position…” in the context of this claim encompasses the user not recognizing a road exit but instead recognizing a preceding vehicle by seeing it and mentally predicting where the other vehicle will go in the future based on past situations where similar events occurred and then predicting where the exit 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a particular field of use, are generally insufficient in integrating the abstract idea into a practical application.
In the present case, the additional limitations beyond the above noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The prediction device according to claim 3, 
wherein, in a case in which the position of the exit is not recognized, the processor further executes instructions to:
estimate the position of the at least one exit based on a position of a structure part disposed near the at least one exit and predict the running locus of the another vehicle in the future based on the estimated position of the at least one exit.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above noted abstract idea into a practical application. Regarding the additional limitations of using a processor to perform the steps, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative dependent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract 

Regarding claim 9:
Dependent claim 9 specify limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claims 10 and 11 the claim(s) recite analogous limitations to claim 1, above, respectively, and are therefore rejected on the same premise.
Therefore, claim(s) 1-11 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa et al. (US 8996276, hereinafter Takazawa; already of record), in view of Sawada (US 2010/0030474, already of record),  further in view of Isaji et al. (US 8818680, hereinafter Isaji).
Regarding claim 1, Takazawa discloses:
A prediction device (Abstract) comprising:
a processor (Fig. 1 Element 3) that executes instructions to:
recognize a road structure and another vehicle in the vicinity of a subject vehicle using at 

	predict a running locus of the another vehicle in the future… based on the road structure, … and a position of another vehicle in a predetermined situation (Col. 4 lines 53-57; Col. 5 lines 26-34 and 43-48; Figs. 2, 3 and 7).
	…
	Takazawa does not explicitly disclose:
	…
	… wherein the road structure is determined by identifying a road partition line, a curbstone, a median strip, and a guardrail; and
	predict a running locus of the another vehicle in the future based on a point of start turning recognized based on [the road contour], at least one point of finish turning predicted based on [the road contour]…
	wherein, in the predetermined situation, in a case in which at least a part of the road structure used for predicting the running locus of the another vehicle in the future is not recognized, the processor further executes instructions to predict the running locus of the another vehicle in the future based on a running locus of the another vehicle in a past acquired based on a result of recognition in the past.
	However, Takazawa infers:
	…
wherein, in the predetermined situation, in a case in which at least a part of the road structure used for predicting the running locus of the another vehicle in the future is not recognized (Col. 5 lines 49-54; Col 5 line 63 - Col. 6 line 3; Figs. 2 and 3), the processor further executes instructions to predict the running locus of the another vehicle in the future based on a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Takazawa to incorporate wherein, in the predetermined situation, in a case in which at least a part of the road structure used for predicting the running locus of the another vehicle in the future is not recognized, the processor further executes instructions to predict the running locus of the another vehicle in the future based on a running locus of the another vehicle in a past acquired based on a result of recognition in the past, as inferred by Takazawa. Doing so (restarting the process) would confirm whether or not the preceding vehicle is on the same road as the subject vehicle, as taught by Takazawa (Col. 6 lines 36-41).
Takazawa neither discloses nor infers:
…
	…wherein the road structure is determined by identifying a road partition line, a curbstone, a median strip, and a guardrail; and
based on a point of start turning recognized based on [the road contour], at least one point of finish turning predicted based on [the road contour]…
	…
	However in the same field of endeavor, Sawada teaches an object that provides driving support with appropriate timing for both obstacles that can be visually recognized by the driver of a vehicle and obstacles that are visually unrecognizable to the driver (Abstract) and more specifically …wherein the road structure is determined by identifying a road partition line, a curbstone, a median strip, and a guardrail (Paragraph [0024], i.e. a road partition line is identified with white line data and a median strip is identified with solid object data); and….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Takazawa to incorporate the teachings of …wherein the road structure is determined by identifying a road partition line, a curbstone, a median strip, and a guardrail; and… as taught by Sawada. Doing so would help maintain safety without annoyance to the driver, as recognized by Sawada (Paragraph [0011]).
Takazawa and Sawada do not disclose/teach …predict a running locus of the another vehicle in the future based on a point of start turning recognized based on [the road contour], at least one point of finish turning predicted based on [the road contour]….
	However in the same field of endeavor, 
Isaji teaches a vehicle behavior control device for controlling acceleration/deceleration (Abstract) and more specifically predict a running locus of the another vehicle in the future based on a point of start turning recognized based on [the road contour], at least one point of finish turning predicted based on [the road contour]… (Col. 11. Lines 21-35 and Col. 12 Lines 20-44; i.e. Takazawa discloses above the predict… limitation in predetermined situations based on road structure. Isaji specifically teaches determining the entrance and exit of a curve, i.e. the point of start and stop turning, of a preceding vehicle based in part on a road contour).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Takazawa and Sawada to incorporate the teachings of predict a running locus of the another vehicle in the future based on a point of start turning recognized based on [the road contour], at least one point of finish turning predicted based on [the road contour]…. Doing so would minimize discomfort for a driver making a curve by calculating a proper vehicle deceleration, as recognized by Isaji (Col. 3 Line 61 – Col. 4 Line 2).
Regarding claim 9, the combination of Takazawa, Sawada, and Isaji teach the prediction device of claim 1. Takazawa does not disclose wherein the predetermined situation is a situation in which the another vehicle crosses a road and advances out of the road in a case in which the another vehicle is an oncoming vehicle. 
However in the same field of endeavor, Sawada further teaches wherein the predetermined situation is a situation in which the another vehicle crosses a road and advances out of the road in a case in which the other vehicle is an oncoming vehicle (Paragraphs [0029] and [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to have further modified the disclosure of Takazawa to incorporate the teachings of wherein the predetermined situation is a situation in which the other vehicle crosses a road and advances out of the road in a case in which the other vehicle is an 
Regarding claims 10 and 11, the claim(s) recite analogous limitations to claim(s) 1 above and are therefore rejected on the same premise.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takazawa, Sawada, and Isaji as applied to claim 1 above, and further in view of Ueyama et al. (US 9008940, hereinafter Ueyama; already of record).
The combination of Takazawa, Sawada, and Isaji teach the prediction device of claim 1. This combination does not teach wherein the predetermined situation is a situation in which the another vehicle changes a course at an intersection.
However, in the same field of endeavor, Ueyama teaches a cruise control device and an obstacle detection device (Abstract) and more specifically wherein the predetermined situation is a situation in which the another vehicle changes a course at an intersection (Col. 9 lines 11-20 and Figs. 7 and 13B, i.e. if a vehicle makes a turn at crossroads then it is changing course at an intersection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Takazawa to incorporate the teachings of wherein the predetermined situation is a situation in which the other vehicle changes a course at an intersection as taught by Ueyama. Doing so would allow a sudden recognition of a short following distance to be reduced or the crash reduction braking device to be activated early, thereby performing more appropriate cruise control, as recognized by Ueyama (Col. 2 lines 34-41).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takazawa, Sawada, Isaji, and Ueyama as applied to claim 2 above, and further in view of Koo et al. (US 2017/0241794, hereinafter Koo; already of record).
The combination of Takazawa, Sawada, Isaji, and Ueyama teach the prediction device 
of claim 2. This combination does not teach:
	wherein the processor further executes instructions to:
predict the running locus of the another vehicle in the future based on a position of an entrance of the intersection and at least one exit of the intersection through which the another vehicle passes,
which are acquired from the road structure, and predict the running locus of the another vehicle in the future based on the running locus of the another vehicle in the past in a case in which one or both of the position of the entrance and the at least one exit are blocked,
wherein, the point of start turning includes the entrance of the intersection and the at least one point of finish turning includes the at least one exit of the intersection.
However, in the same field of endeavor, Koo teaches a vehicle route prediction apparatus
(Abstract) and more specifically:
wherein the processor further executes instructions to:
predict the running locus of the another vehicle in the future based on a position of an entrance of the intersection and at least one exit of the intersection through which the another vehicle passes (Paragraph [0012]), 
which are acquired from the road structure, and predict the running locus of the another vehicle in the future based on the running locus of the another vehicle in the past in a case in which one or both of the position of the entrance and the at least one exit are blocked 
wherein, the point of start turning includes the entrance of the intersection and the at least one point of finish turning includes the at least one exit of the intersection (Paragraph [0012], i.e. using a route prediction model to enter and exit an intersection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Takazawa to incorporate the teachings of:
wherein the processor further executes instructions to:
predict the running locus of the another vehicle in the future based on a position of an entrance of the intersection and at least one exit of the intersection through which the another vehicle passes,
which are acquired from the road structure, and predict the running locus of the another vehicle in the future based on the running locus of the another vehicle in the past in a case in which one or both of the position of the entrance and the at least one exit are blocked,
wherein, the point of start turning includes the entrance of the intersection and the at least one point of finish turning includes the at least one exit of the intersection.
as taught by Koo. Doing so would enhance an accuracy of information supplied from a navigation device or a vehicle guide system, as recognized by Koo (Paragraph [0058]).

Potential Allowable Subject Matter
Claims 4-8 are rejected under 35 USC 101 above, but are not being rejected under prior art as the prior art of record fails to disclose, teach, suggest, or render obvious the specific limitations found in these claims in combination with the additional limitations from the base claims and any intervening claims that they are dependent upon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T.R./Examiner, Art Unit 3663